DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the three holder positioning sections" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected due to dependence on a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (20180292650) in view of Kageyama (20060203351).
As to claim 1, Sato (Figs. 1-13) discloses a head-up display device (head-up display device 100 [0023]) comprising: 
a display unit that emits display light (display unit 10 emits display light L [0025,0027]); and 
a mirror unit that reflects the display light from the display unit onto a projection member (mirror units 20 and 30 reflect light L from display 10 to windshield 201 [0029,0030]), wherein the mirror unit includes: 
a concave mirror including a mirror surface that reflects the display light (concave mirror 31 includes surface 31a reflecting the display light [0033,0034]); 
a concave mirror holder including a main body that holds the concave mirror (holder 35 formed as a plate curved to hold mirror 31 [0033,0037]), a pair of rotational shafts that extends along a rotational axis from both sides of the main body (shafts 39a and 39b extending from opposing sides of holder 35 providing a rotation axis [0044-0045]), and a held section that extends from the main body in a direction crossing the rotational axis (holding portion 38 extends from holder 35 in a direction perpendicular to the rotational axis formed by shafts 39 and providing a means to control rotation [0045]); 

a contact section that contacts the concave mirror provided in the concave mirror holder (disk shaped bonding surface portions 37a-37e positioned at the center and 4 corners of holder 35 to contact and bond with back surface of mirror 31 and recessed portions 36a-36c receive portions 32a-32c [0043,0048]), and the contact section is provided in a region of the concave mirror holder excluding a displacement occurrence region where displacement possibly occurs (the interlocking portions 32 and 36 and adhesive on portions 37 are positioned to prevent external forces from causing distortion thus holding the mirror more securely [0048,0051-0055]).
Sato does not expressly disclose a torsion spring including a coil that is inserted through any one of the pair of rotational shafts and a biasing part that extends from the coil and biases the concave mirror holder so as to bring the held section into contact with the holding concave section.
Kageyama (Figs. 1-3) discloses a torsion spring including a coil that is inserted through any one of the pair of rotational shafts and a biasing part that extends from the coil and biases the concave mirror holder so as to bring the held section into contact with the holding concave section (tension spring 8 includes a coil on rotating shaft 6 with an extension of the spring extended out to catch mirror holder 42 providing a bias between legs 42 and frame 7 [0051]).
Kageyama in the device of Sato. The suggestion/motivation would have been provided a constantly stabilizing bias for the mirror improving positioning while preventing shaking or movement due to vibrations [0024,0051].
As to claim 4, Sato (Figs. 1-13) discloses the contact section includes: an adhesive surface section that adheres to the concave mirror (disk shaped bonding surface portions 37a-37e positioned at the center and 4 corners of holder 35 to contact and bond with back surface of mirror 31 using adhesive 55 [0043,0051]); and 
a holder positioning section that contacts a concave mirror positioning section formed in the concave mirror so as to determine a position of the concave mirror with respect to the concave mirror holder (recessed portions 36a-36c of holder 35 receive portions 32a-32c of mirror 31 [0048,0051-0055]).
As to claim 5, Sato (Figs. 1-13) discloses the main body has a rectangular plate shape that is long along the rotation axis (holder 35 is formed as a rectangular plate shape with shafts forming the rotation axis parallel to the long side [0033,0037]), and the three holder positioning sections each are arranged to be positioned at three vertices of a triangle that has a short side extending in a direction orthogonal to the rotational axis of the main body as a base and a long side thereof extending along the rotation axis as a height (first positioning portion 32a,36a is formed in the center of the short side at shaft 39a with second and third positing portions formed at opposing corners of the opposite short side such that a line drawn from 36b to 36a to 36c forms a V shape along the rotating axis [0051-0055]).
As to claim 6, Sato (Figs. 1-13) discloses of the three holder positioning sections, a first holder positioning section has a conical hole to which the concave mirror positioning section in a .
Claim(s) 2, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (20180292650) in view of Kageyama (20060203351) and Ushida (20170336632).
As to claim 2, Sato in view of Kageyama does not expressly disclose the biasing part is locked to a side surface of the concave mirror holder, and the displacement occurrence region is formed in a region of a front surface of the concave mirror holder and the region being farther from the rotational shaft than a position at which the biasing part is locked.
Ushida (Figs. 1-8) discloses a biasing part is locked to a side surface of the concave mirror holder (the biasing member 54 at the shaft location is attached to the mirror holder 30 [0046,0047]), and the displacement occurrence region is formed in a region of a front surface of the concave mirror holder and the region being farther from the rotational shaft than a position at which the biasing part is locked (the displaced region of the mirror holder 30 is located along a top edge allowing mirror 15 to overlap/overhang the holder 30 while the biasing part is located and attached at the shaft).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have locked the biasing part to the holder as taught by Ushida in Sato as modified by Kageyama. The suggestion/motivation would have been to further suppress sway in the direction of the rotational axis [0053,0054].
As to claim 3, Sato does not expressly disclose the main body includes an inclined surface that is formed at an end of the displacement occurrence region far from the position at which the biasing part is locked and that is inclined in a manner to be separated from a back surface of the concave mirror as being separated from the rotational shaft.
Ushida (Figs. 1-8) discloses a main body includes an inclined surface that is formed at an end of the displacement occurrence region far from the position at which the biasing part is locked (the top edge of the mirror holder 30 is positioned at an inclined angle relative to the top edge of the mirror 15 allowing the mirror to overlap/overhang the holder 30 while the biasing part is located and attached at the shaft [0046,0047]) and that is inclined in a manner to be separated from a back surface of the concave mirror as being separated from the rotational shaft (the displaced region of the mirror holder 30 does not overlap with the top edge of the back surface mirror 15 and instead the mirror overhangs with the top edge at an inclined angle relative to the top edge of the holder where both top edges are located away from the location of the side rotation shaft).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have separated a portion of the main body from the mirror as taught by Ushida in the device of Sato as modified by Kageyama. The suggestion/motivation would have been to reduce quantity of material thus reducing weight and manufacturing costs.
As to claim 7, Sato does not expressly disclose the main body includes an inclined surface that is formed at an end of the displacement occurrence region far from the position at which the biasing part is locked and that is inclined in a manner to be separated from a back surface of the concave mirror as being separated from the rotational shaft.
Ushida (Figs. 1-8) discloses a main body includes an inclined surface that is formed at an end of the displacement occurrence region far from the position at which the biasing part is locked (the top edge of the mirror holder 30 is positioned at an inclined angle relative to the top edge of the mirror 15 allowing the mirror to overlap/overhang the holder 30 while the biasing part is located and attached at the shaft [0046,0047]) and that is inclined in a manner to be separated from a back surface of the concave mirror as being separated from the rotational shaft (the displaced region of the mirror holder 30 does not overlap with the top edge of the back surface mirror 15 and instead the mirror overhangs with the top edge at an inclined angle relative to the top edge of the holder where both top edges are located away from the location of the side rotation shaft).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have separated a portion of the main body from the mirror as taught by Ushida in the device of Sato as modified by Kageyama. The suggestion/motivation would have been to reduce quantity of material thus reducing weight and manufacturing costs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628            

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628